Title: To James Madison from Elbridge Gerry Jr., 4 December 1814
From: Gerry, Elbridge Jr.
To: Madison, James


        
          Respected Sir
          Cambridge 4th Decr. 1814
        
        In the hour of distress I am compelled to appeal to you for assistance, & support. The decease of my excellent Parent, has thrown a large & destitute family on their own exertions & the world, for subsistence. As the eldest son of a man, whose life & fortune were spent in the service of his country, I consider it an indispensable duty to seek some employment which will not degrade his unsullied name, & will afford that support I can no longer derive from an inestimable Father, & which every sense of duty forbids my asking of a sick & widowed mother. Being personally

known to yourself, Sir, & considering you as the early friend of my Father, whose virtues are so well known to you, I have presumed to ask for some office, adequate to my immediate wants.
        As I am totally dependent and unprovided for, without a home or friends in this place, any employment in your power to bestow upon me, will alleviate the distress of my mother & family, and be gratefully received by your respectful and afflicted humble Servant
        
          E. Gerry
        
      